
	

113 S765 IS: Native American Indian Education Act
U.S. Senate
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 765
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2013
			Mr. Bennet (for himself,
			 Mr. Franken, Ms. Klobuchar, Mr. Udall
			 of Colorado, and Mr.
			 Heinrich) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To help provide relief to State education budgets during
		  a recovering economy, to help fulfill the Federal mandate to provide higher
		  educational opportunities for Native American Indians, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Native American Indian Education
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Nontribal colleges that serve Native
			 American Indian students have a valuable supplemental role to that provided by
			 tribally controlled community colleges in making available educational
			 opportunities to Native American Indian students.
				(2)Some 4-year
			 colleges serve Native American Indian students by providing tuition-free
			 education, with the support of the State in which the institutions are located,
			 as mandated by Federal statute, to hundreds of Native American Indian students
			 in fulfillment of a condition under which the United States provided land and
			 facilities for colleges to a State or college.
				(3)The value of the
			 Native American Indian student tuition waiver benefits contributed by these
			 colleges and the States that support them today far exceeds the value of the
			 original grant of land and facilities.
				(4)The ongoing
			 financial burden of meeting this Federal mandate to provide tuition-free
			 education to Native American Indian students is no longer equitably shared
			 among the States and colleges because it does not distinguish between Native
			 American Indian students who are residents of the State or of another
			 State.
				(5)In fiscal year
			 2012, the State of Colorado paid approximately $13,000,000 in tuition fees to
			 support the education of Native American Indian students at Fort Lewis College
			 in Colorado. In the State of Minnesota, the University of Minnesota waived
			 $2,600,000 in tuition for Native American Indian students in fiscal year
			 2012.
				(6)Native American
			 Indian student tuition waiver benefits are now at risk of being terminated by
			 severe budget constraints being experienced by these colleges and the States
			 which support them.
				(b)PurposeIt
			 is the purpose of this Act to ensure that Federal funding is provided in order
			 to relieve constrained State education budgets and to support and sustain the
			 longstanding Federal mandate requiring colleges and States to waive, in certain
			 circumstances, tuition charges for Native American Indian students admitted to
			 an undergraduate college program, including the waiver of tuition charges for
			 Native American Indian students who are not residents of the State in which the
			 college is located.
			3.State relief from
			 Federal mandatePart A of
			 title III of the Higher Education Act of 1965 (20 U.S.C. 1057 et seq.) is
			 amended by inserting after section 319 the following:
			
				319A.State relief
				from Federal higher education mandate
					(a)Amount of
				payment
						(1)In
				generalSubject to paragraphs
				(2) and (3), for fiscal year 2014 and each succeeding fiscal year, the
				Secretary shall pay to any eligible college an amount equal to the charges for
				tuition for such year for all Native American Indian students who—
							(A)are not residents of the State in which the
				college is located; and
							(B)are enrolled in the college for the
				academic year ending before the beginning of such fiscal year.
							(2)Eligible
				collegesFor purposes of this
				section, an eligible college is any institution of higher education serving
				Native American Indian students that provides tuition-free education as
				mandated by Federal statute, with the support of the State in which it is
				located, to Native American Indian students in fulfillment of a condition under
				which the college or State received its original grant of land and facilities
				from the United States.
						(3)LimitationThe amount paid to any eligible college for
				each fiscal year under paragraph (1) may not exceed the amount equal to the
				charges for tuition for all Native American Indian students of that college who
				were not residents of the State in which the college is located and who were
				enrolled in the college for academic year 2012–2013.
						(b)Treatment of
				paymentAny amounts received
				by an eligible college under this section shall be treated as a reimbursement
				from the State in which the college is located, and shall be considered as
				provided in fulfillment of any Federal mandate upon the State to admit Native
				American Indian students free of charge of tuition.
					(c)Rule of
				constructionNothing in this
				section shall be construed to relieve any State from any mandate the State may
				have under Federal law to reimburse a college for each academic year—
						(1)with respect to Native American Indian
				students enrolled in the college who are not residents of the State in which
				the college is located, any amount of charges for tuition for such students for
				such academic year that exceeds the amount received under this section for such
				academic year; and
						(2)with respect to
				Native American Indian students enrolled in the college who are residents of
				the State in which the college is located, an amount equal to the charges for
				tuition for such students for such academic year.
						(d)Definition of
				Native American Indian studentsIn this section, the term Native
				American Indian students includes reference to the term Indian
				pupils as that term has been utilized in Federal statutes imposing a
				mandate upon any college or State to provide tuition-free education to Native
				American Indian students in fulfillment of a condition under which the college
				or State received its original grant of land and facilities from the United
				States.
					.
		4.Offset
			(a)In
			 generalNotwithstanding any
			 other provision of law, $15,000,000 in appropriated discretionary funds are
			 hereby rescinded, on a pro rata basis, by account, from all available
			 unobligated funds.
			(b)ImplementationThe
			 Director of the Office of Management and Budget shall determine and identify
			 from which appropriation accounts the rescission under subsection (a) shall
			 apply and the amount of such rescission that shall apply to each such account.
			 Not later than 60 days after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall submit a report to the Secretary of
			 the Treasury and Congress of the accounts and amounts determined and identified
			 for rescission under the preceding sentence.
			(c)ExceptionThis
			 section shall not apply to the unobligated funds of the Department of Defense,
			 the Department of Veterans Affairs, or the Department of Education, or any
			 unobligated funds available to the Department of the Interior for the
			 postsecondary education of Native American Indian students.
			
